DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-20 in the reply filed on 12/15/2021 is acknowledged.
Claim Objections
Claims 1-4, 6, and 10-20 are objected to because of the following informalities:  
Regarding claim 4, the third line of the claim recites “and angled shape” this appears to be a typographical error and should be amended to read “an
Regarding claim 10, the first line recites “wherein the several layers comprise a at least first” This should be amended to read “wherein the several layers comprise an at least first”.
Regarding claim 11, the last line of claim 11 recites “and a thickness of from about 6 mm to 14.” The “mm” is missing between 14 and the period of the claim. This appears to be a typographical error and the section of the claim should be amended to read “and a thickness of from about 6 mm to 14 mm.” 
Regarding claim 14, the second line of the claim reads “depression (63) in an area of at least one arrangement (65) of the holes (70). more”. There is a period between (70) and more. This appears to be a typographical error and the period should be removed or changed to a comma.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 5, 6, 11, 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 2 recites the broad recitation “from 1 to 60”, and the claim also recites “15 to 40”, “15 to 35” and “15 to 30” which are the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  For examination purposes only the broader range is being considered as being required by the claim.  The same applies to claims 5, 6 and 11.  In claim 5 the broader range is 0.6mm2 to 3 mm2, and the narrower ranges are 1.0 mm2 to 2.0 mm2, and about 1.5mm2; in claim 6 the broader rejection is 0.2 mm to 2 mm, and the narrower ranges are 0.4 mm to 1.8 mm and 0.5 mm to 1.2 mm; and 
Regarding claim 14, the phrase "more preferred" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  For examination purposes the recitation will be addressed as being required by the claim.
Claim 15 depends from claim 14, and is therefore rejected to accordingly under 35 USC 112b.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 15 recites “wherein the central depression includes at least 1 hole.” Claim 15 depends from claim 14 which has previously recited “more preferred wherein the central depression comprises at least 1 hole.” Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7-10, 12-17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vankov (US20130326834).
	Regarding claim 1, Vankov discloses a hole perforation plate comprising a front surface (See annotated drawing below), a back surface (See annotated drawing below), a thickness therebetween (See annotated drawing below), and a plurality of arrangements of holes (See annotated drawing below), 
wherein the plurality of arrangements can be different compared to one another with respect to a number of the holes, a shape of the holes, a size of the holes, a distance between the holes, an arrangement of the holes, and any combination thereof (The annotated drawing below shows that the holes are of different sizes with the middle hole having a larger depth than the other two holes), and
wherein the front surface is uneven in the area of the arrangement of the holes (The annotated drawing below shows that the front surface is uneven where the surface near the middle hole protrudes outward).
Examiner makes note that the claim only recites “A hole perforation plate” which can be broadly interpreted. The disclosure is directed towards a toothbrush so the Examiner examined in that way.

    PNG
    media_image1.png
    288
    421
    media_image1.png
    Greyscale

	Regarding claim 2, Vankov discloses the hole perforation plate of claim 1, wherein the number of holes in one arrangement is selected from the group consisting of a number from 1 to 60. Figure 4A shows there is more than one hole.

	Regarding claim 3, Vankov discloses the hole perforation plate of claim 1, wherein the holes are selected from the group consisting of through-holes structured and configured to receive bristle tufts and blind holes structured and configured to receive elastomeric cleaning elements. The last line of paragraph 0027 discloses “The carrier part may be a carrier plate having through holes for holding the cleaning element or a mold bar having blind holes for holding the cleaning elements.” Paragraph 0025 discloses “An example of different types of cleaning elements may be bristles made of different materials or bristle and elastomeric cleaning elements.” The through-holes disclosed by Vankov would be capable of receiving bristle tufts and the blind holes would be capable of receiving elastomeric cleaning elements.



	Regarding claim 7, Vankov discloses the hole perforation plate of claim 1, wherein the hole perforation plate is made of metal or metal alloys. Paragraph 0037 discloses on lines 10-11 that the carrier part may be coated with, may comprise, or may consist of a reflected material. Lines 14 and 16 disclose that a suitable reflective material may be polished metal, such as steel, aluminum, silver, or a combination thereof.

	Regarding claim 8, Vankov discloses the hole perforation plate of claim 7, wherein the hole perforation plate is made of a material comprising steel or stainless steel, and wherein the hole perforation plate comprises several layers. Paragraph 0037 discloses on lines 10-11 that the carrier part may be coated with, may comprise, or may consist of a reflected material. Lines 14 and 16 disclose that a suitable reflective material may be polished metal, such as steel, aluminum, silver, or a combination thereof. A coating would imply that there are at least two layers comprising the hole perforation plate.
	
	Regarding claim 9, Vankov discloses the hole perforation plate of claim 8, wherein the several layers are made of different materials. Paragraph 0037 discloses on lines 10-11 that the carrier part may be coated with, may comprise, or may consist of a reflected material. Lines 14 and 16 disclose that a suitable reflective material may be polished metal, such as steel, 

	Regarding claim 10, Vankov discloses the hole perforation plate of claim 9, wherein the several layers comprise a at least first layer and a second layer, and wherein the first later comprises the front surface of the hole perforation plate and is made of a material that is more heat-resistant than a material of the second layer that comprises the back surface. Paragraph 0038 discloses “In order to decrease the amount of heat supplied selectively, the carrier part in which the different cleaning elements are arranged absorbs the heat partially. For example, the carrier part may be coated with, may comprise or may consist of the absorbing material.” The front surface may be coated with or may comprise this layer that is made of a material more heat-resistant than a material of the second layer comprising the back surface.

	Regarding claim 12, Vankov discloses the hole perforation plate of claim 1, wherein the holes of at least one arrangement are located at different levels of the hole perforation plate (See annotated drawing below).

    PNG
    media_image2.png
    217
    422
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    203
    422
    media_image3.png
    Greyscale
	
	Regarding claim 14, Vankov discloses the hole perforation plate of claim 1, wherein the front surface comprises a central depression (See annotated drawing below) in an area of at least one arrangement of the holes, more preferred wherein the central depression comprises at least 1 hole (See annotated drawing below).

    PNG
    media_image4.png
    292
    332
    media_image4.png
    Greyscale



    PNG
    media_image4.png
    292
    332
    media_image4.png
    Greyscale


	Regarding claim 16, Vankov discloses the hole perforation plate of claim 1, wherein the at least one of the plurality of arrangements corresponds to a bristle field of a tooth brush head selected from the group consisting of a bristle field of a head of a manual toothbrush and a bristle field of a replacement brush head for an electric toothbrush. Paragraph 0041 discloses that “In the embodiment shown, the tooth brush is designed as a manual toothbrush; however, a motor-driven toothbrush could also have a correspondingly designed brush head.” 

	Regarding claim 17, Vankov discloses the hole perforation plate of claim 16, wherein, the at least one arrangement of holes has a round shape. Figure 4B shows the holes have a shape selected from the group consisting of a round shape.

.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Vankov (US20130326834).

	Regarding claim 5, Vankov discloses all elements of the current invention as stated above but does not explicitly disclose wherein the holes have a size selected from the group consisting of a size of from 0.6 mm2 to 3 mm2. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the hole perforation plate to have holes selected from the group consisting of a size of from 0.6 mm2 to 3 mm2. Since such a modification would involve a mere change in the size of the component. A change in size is generally recognized as being within the level of ordinary skill in the art (See MPEP 2144.04). Changing the hole size would be required when determining a bristle thickness. A thicker bristle diameter would provide a stiffer bristle and change how the individual bristle performs during use. Thus, the claimed 2 to 3 mm2. Further in the instant application Paragraph 2 of page 6, Applicant does not disclose any criticality for the claimed limitations. In paragraph 0047 of Vankov it is described how the diameter of a bristle tuft can be changed to affect how much heat is needed to melt the end.

	Regarding claim 6, Vankov discloses all elements of the current invention as stated above except does not explicitly disclose the distance between adjacent holes in the hole perforation plate is selected from a group consisting of a distance of 0.2 mm to 2 mm.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the hole perforation plate to have a distance between adjacent holes be selected from a group consisting of a distance of 0.2 mm to 2 mm. Since such a modification would involve a mere change in the size of the component. A change in size is generally recognized as being within the level of ordinary skill in the art (See MPEP 2144.04). Changing the distance between adjacent holes would be required when determining the size of the brush head. With a larger distance between adjacent holes, the brush head may have to be larger to allow an acceptable bristle density. Thus, the claimed dimensions are recognized as a result effective variable, i.e. a variable in which achieves a recognized result as set forth above. Therefore since the general conditions of the claim (e.g. having the claimed structure as 

	Regarding claim 11, Vankov discloses all elements of the current invention as stated above but does not explicitly disclose wherein the hole perforation plate has a thickness selected from the group consisting of a thickness of from about 5 mm to about 20 mm. Examiner notes that “As used herein, the word “about” means +/- 10 percent.” from page 4 of the Applicant’s specification.
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the hole perforation plate to have a thickness selected from the group of about 5 mm to about 20 mm. Since such a modification would involve a mere change in size of the component. A change in size is generally regarded as within the level of ordinary skill in the art (See MPEP 2144.04). Changing the thickness of the hole perforation plate would be required when determining the bristle length. With a longer bristle, a thicker plate would be required to maintain enough exposed bristle to mold into the brush head. Thus, the claimed dimensions are recognized as a result effective variable, i.e. a variable which achieves a recognized result as set forth above. Therefore since the general conditions of the claim (e.g. having the claimed structure as recited above) is disclosed by Vankov, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time when the invention .

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Vankov in view of Weihrauch (US20050160546).
	
	Regarding claim 18, Vankov discloses all elements of the claimed invention as stated above except wherein the back surface is combinable with a stopper plate. The back surface disclosed by Vankov would be capable of being combined with a stopper plate but Vankov fails to explicitly disclose a stopper plate.
	Weihrauch teaches wherein a back surface is combinable with a stopper plate (Fig 44-45 Element 39). 
	It would have been prima facie to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vankov to incorporate the teachings of Weihrauch to provide a stopper plate combinable with the back surface of the hole perforation plate. Doing so would allow the free end of the bristle to protrude out of the back surface and allow the use of the stopper plate to adjust the distance of the other bristle end in relation to the heat source. This would allow an additional amount of control of how to position bristle ends in relation to the heat source and affect the melting time.

	Regarding claim 19, Vankov discloses all elements of the claimed invention as stated above except wherein the stopper plate has a surface selected from the group consisting of a flat 
	Weihrauch teaches wherein the stopper plate has a surface selected from the group consisting of a flat surface (Figures 44-45 Element 39 and a surface comprising protrusions (Figures 46-47 Element 40 having protrusions Element 41 and 42) corresponding in form and shape to the arrangement of holes.
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vankov to incorporate the teachings of Weihrauch to provide a stopper plate having a surface selected from a group consisting of a flat surface and a surface comprising protrusions that correspond to the arrangement of holes. Doing so would allow a selection of a flat stopper plate to position all bristles of equal length that protrudes from the back surface of the hole perforation plate or the selection of a stopper plate having protrusions that may position bristles at different distances in relation to the heat source. This allows greater control of how fast each bristle tuft melts depending on where the stopper plate with or without protrusions positions the bristle tuft in relation to the heat source.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pfenniger (US20040117934) discloses a tooth brush having a carrier element with various different shaped holes. Kumpf (US20130241267) disclose an apparatus for production of brushes and bristle-wares. Birk (US20120317738) discloses a brush head which are anchored by an end section in a brush carrier. Sakurai (US20120091784) discloses a toothbrush including a .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB ADAM MONTGOMERY whose telephone number is (571)272-6042. The examiner can normally be reached Monday-Friday 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723